--------------------------------------------------------------------------------


Exhibit 10.1

AMENDED CHANGE OF CONTROL
EMPLOYMENT AGREEMENT


This Amended Change of Control Employment Agreement (the “Amended Agreement”) by
and between Energizer Holdings, Inc. (the “Company”), a Missouri corporation,
and ________ (“Executive”),


WITNESSETH:


WHEREAS, the Company, on behalf of itself, its subsidiaries and its
stockholders, and any successor or surviving entity, wishes to encourage
Executive’s continued service and dedication in the performance of his duties,
notwithstanding the possibility, threat or occurrence of a Change of Control of
the Company; and


WHEREAS, the Board of Directors of the Company (the “Board”) believes that the
prospect of a pending or threatened Change of Control inevitably creates
distractions and personal risks and uncertainties for its executives, and that
it is in the best interests of Company and its stockholders to minimize such
distractions to certain executives, and the Board further believes that it is in
the best interests of the Company to encourage its executives’ full attention
and dedication to their duties, both currently and in the event of any
threatened or pending Change of Control; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued retention of certain members of the
Company’s management, including Executive, and the attention and dedication of
management to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a Change of
Control.


NOW, THEREFORE, in order to induce Executive to remain in the employ of the
Company and in consideration of his continued service to the Company, the
Company agrees that Executive shall receive the benefits set forth in this
Amended Agreement in the event that Executive’s employment with the Company is
terminated subsequent to a Change of Control in the circumstances described
herein, and the parties further agree as follows:
 
I.        Definitions.


          The meaning of each defined term that is used in this Amended
Agreement is set forth below.


    (a)   AAA.  The American Arbitration Association.
 
    (b)   Accounting Firm.  The meaning of this term is set forth in Subsection
IV(f)(ii).
 
    (c)   Additional Pay.  The meaning of this term is set forth in Subsection
IV(b).
 
    (d)   After-Tax Amount.  The meaning of the term is set forth in Subsection
IV(f)(i).
 
    (e)   After-Tax Floor Amount.  The meaning of this term is set forth in
Subsection IV(f)(i).
 
    (f)    Agreement Payments.  The meaning of this term is set forth in
Subsection IV(f).
 
    (g)   Beneficiaries.  The meaning of this term is set forth in Subsection
VI(b).
 
    (h)   Board.  The meaning of this term is set forth in the second WHEREAS
clause of this Amended Agreement.
 
    (i)    Business Combination.  The meaning of this term is set forth in
Subsection I(k)(iii).
 
    (j)    Cause.  For purposes of this Amended Agreement, “Cause” shall mean
Executive’s willful breach or failure to perform his/her employment duties.  For
purposes of this Subsection I(j), no act, or failure to act, on the part of
Executive shall be deemed “willful” unless done, or omitted to be done, by
Executive not in good faith and without reasonable belief that such action or
omission was in the best interest of the Company.  Notwithstanding the
foregoing, Executive’s employment shall not be treated as having been terminated
for Cause unless the Company delivers to Executive, prior to or at Termination
of Employment, a certificate of a resolution duly adopted by the affirmative
vote of not less than seventy-five percent (75%) of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to Executive and an opportunity for Executive, together with
Executive’s counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, Executive has engaged in such willful conduct and
specifying the details of such willful conduct.


           (k)           Change of Control.  For purposes of this Amended
Agreement, a “Change of Control” shall be deemed to have occurred if there is a
change of control of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), whether or not the
Company is then subject to such reporting requirement; provided that, without
limitation, such a Change of Control shall be deemed to have occurred if:



 
(i)
any “person” (as such term is used in Sections 13(d) and 14(d)(2) as currently
in effect, of the Exchange Act) is or becomes a “beneficial owner” (as
determined for purposes of Regulation 13D-G, as currently in effect, of the
Exchange Act), directly or indirectly, of securities representing twenty percent
(20%) or more of the total voting power of all of the Company’s then outstanding
voting securities.  For purposes of this Amended Agreement, the term “person”
shall not include:  (A) the Company or any of its Subsidiaries, (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Subsidiaries, or (C) an underwriter temporarily holding securities
pursuant to an offering of said securities;




 
(ii)
during any period of two (2) consecutive calendar years, individuals who at the
beginning of such period constitute the Board and any new director(s) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board;




 
(iii)
the stockholders of the Company approve a merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination:  (i) all or substantially all of the individuals and entities who
were the “beneficial owners” (as determined for purposes of Regulation 13D-G, as
currently in effect, of the Exchange Act) of the outstanding voting securities
of the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, securities representing more than fifty percent (50%) of
the total voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination or the parent of such
corporation (the “Resulting Corporation”); (ii) no “person” (as such term is
used in Section 13(d) and 14(d)(2), as currently in effect, of the Exchange
Act), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or the Resulting Corporation, is the
“beneficial owner” (as determined for purposes of Regulation 13D-G, as currently
in effect, of the Exchange Act), directly or indirectly, of voting securities
representing twenty percent (20%) or more of the total voting power of then
outstanding voting securities of the Resulting Corporation; and (iii) at least a
majority of the members of the board of directors of the Resulting Corporation
were members of the Board at the time of the execution of the initial agreement,
or at the time of the action of the Board, providing for such Business
Combination;




 
(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company;




 
(v)
a Section 409A Change of Control; or
       
(vi)
any other event that a simple majority of the Board, in its sole discretion,
shall determine constitutes a Change of Control.




 
 
 



           (l)           Code.  For purposes of this Amended Agreement, “Code”
shall mean the Internal Revenue Code of 1986, as amended.


           (m)         Company.  The meaning of this term is set forth in the
first paragraph of this Amended Agreement and in Subsection VI(a).


           (n)           Controlled Group.  For purposes of this Amended
Agreement, “Controlled Group” shall mean a group including any corporation or
other business entity that from time to time is, along with the Company, a
member of a controlled group of businesses, as defined in sections 414(b) and
414(c) of the Code, provided that the language “at least 50 percent” shall be
used instead of “at least 80 percent” each place it appears in such test. A
corporation or other business entity ceases to be a member of the Controlled
Group when a sale or other disposition causes it to fall outside the definition
of the term Controlled Group.


           (o)           Disability.  For purposes of this Amended Agreement,
“Disability” shall mean an illness, injury or similar incapacity which 52 weeks
after its commencement, continues to render Executive unable to perform the
material and substantial duties of Executive’s position or any substantially
similar occupation or substantially similar employment for which Executive is
qualified or may reasonably become qualified by training, education or
experience.  Any question as to the existence of a Disability upon which
Executive and the Company cannot agree shall be determined by a qualified
independent physician selected by Executive (or, if Executive is unable to make
such selection, by any adult member of Executive’s immediate family or
Executive’s legal representative), and approved by the Company, such approval
not to be unreasonably withheld.  The determination of such physician made in
writing to both the Company and Executive shall be final and conclusive for all
purposes of this Amended Agreement.


           (p)           Employer.  For purposes of this Amended Agreement,
“Employer” shall mean the Company or the Subsidiary, as the case may be, with
which Executive has an employment relationship.


           (q)           Exchange Act.  This term shall have the meaning set
forth in Subsection I(k).


           (r)           Executive.  This term shall have the meaning set forth
in the first paragraph of this Amended Agreement.


           (s)           Excise Tax.  This term shall have the meaning set forth
in Subsection IV(f)(i).


           (t)           Floor Amount.  This term shall have the meaning set
forth in Subsection IV(f)(i).


           (u)           Good Reason.  For purposes of this Amended Agreement,
“Good Reason” shall mean the occurrence, without Executive’s prior express
written consent, of any of the following circumstances:



 
(i)
The assignment to Executive of any duties inconsistent with Executive’s status
or responsibilities as in effect immediately prior to a Change of Control,
including imposition of travel obligations which differ materially from required
business travel immediately prior to the Change of Control;

 
(ii)
(A) A reduction in Executive’s annual base salary as in effect immediately
before the Change of Control; or (B) the failure to pay a bonus award to which
Executive is entitled under any short-term incentive plan(s) or program(s), any
long-term incentive plan(s) or program(s), or any other incentive compensation
plan(s) or program(s) of Company in which Executive participated immediately
prior to the time of the Change of Control;




 
(iii)
A change in the principal place of Executive’s employment, as in effect
immediately prior to the Change of Control to a location more than fifty (50)
miles distant from the location of such principal place at such time;




 
(iv)
The failure by the Company to offer Executive participation in incentive
compensation or stock or stock option plans on at least a substantially
equivalent basis, both in terms of the nature and amount of benefits provided
and the level of Executive’s participation, as is then being provided by the
Company to similarly situated peer executives of the Company;




 
(v)
(A) Except as required by law, the failure by the Company to offer Executive
benefits on at least a substantially equivalent basis, in the aggregate, to
those then being provided by the Company to similarly situated peer executives
of the Company under the qualified and non-qualified employee benefit and
welfare plans of the Company, including, without limitation, any pension,
deferred compensation, life insurance, medical, dental, health and accident,
disability, retirement or savings plan(s) or program(s) offered by the Company;
(B) the taking of any action by the Company that would, directly or indirectly,
materially reduce or deprive Executive of any other perquisite or benefit then
being offered by the Company to similarly situated peer executives of the
Company (including, without limitation, Company-paid and/or reimbursed club
memberships, financial counseling fees and the like); or (C) the failure by the
Company to treat Executive under the Company’s vacation policy, past practice or
special agreement in the same manner and to the same extent as then being
provided by the Company to similarly situated peer executives of the Company;




 
(vi)
The failure of the Company to obtain a satisfactory written agreement from any
successor prior to consummation of the Change of Control to assume and agree to
perform this Amended Agreement, as contemplated in Subsection VI(a); or




 
(vii)
Any purported Termination of Employment by the Company of Executive that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Subsection III(c) or, if applicable, Subsection I(j).  For purposes of this
Amended Agreement, no such purported Termination of Employment shall be
effective except as constituting Good Reason.



Executive’s continued employment with the Company or any Subsidiary shall not
constitute a consent to, or a waiver of rights with respect to, any
circumstances constituting Good Reason hereunder.  Any good faith determination
of “Good Reason” made by the Executive shall be conclusive for purposes of this
Amended Agreement.


    (v)    Gross-Up Payment.  The meaning of this term is set forth in
Subsection IV(f)(i).


    (w)    Notice of Termination.  The meaning of this term is set forth in
Subsection III(c).


    (x)    Other Payments.  The meaning of this term is set forth in Subsection
IV(f)(i).


    (y)     Payments.  The meaning of this term is set forth in Subsection
IV(f)(i).


    (z)    Resulting Corporation.  The meaning of this term is set forth in
Subsection I(k)(iii).


    (aa)    Retirement.  For purposes of this Amended Agreement, “Retirement”
shall mean Executive’s voluntary Termination of Employment with the Company,
other than for Good Reason, and in accordance with the Company’s retirement
policy generally applicable to its employees or in accordance with any prior or
contemporaneous retirement agreement or arrangement between Executive and the
Company.


    (bb)    Section 409A Change of Control.  For purposes of this Amended
Agreement, “Section 409A Change of Control” shall mean:


               (i)  The acquisition by one person, or more than one person
acting as a group, of ownership of stock of the Company that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company.  Notwithstanding
the above, if any person or more than one person acting as a group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company , the acquisition of additional stock by the
same person or persons will not constitute a Change of Control.;
 
    (ii) The acquisition by one person, or more than one person acting as a
group, of ownership of stock of the Company, that together with stock of the
Company acquired during the twelve-month period ending on the date of the most
recent acquisition by such person or group, constitutes 30% or more of the total
voting power of the stock of the Company. Notwithstanding the above if any
person or more than one person acting as a group is considered to own 30% or
more the total fair market value or total voting power of the stock of the
Company , the acquisition of additional stock by the same person or persons will
not constitute a Change of Control.;
 
    (iii)  A majority of the members of the Company’s board of directors is
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s board of
directors before the date of the appointment or election;
 
    (iv)  One person, or more than one person acting as a group, acquires (or
has acquired during the twelve-month period ending on the date of the most
recent acquisition by such person or group) assets from the Company that have a
total gross fair market value (determined without regard to any liabilities
associated with such assets) equal to or more than 40% of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions.
 
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.  However, persons will be considered to be acting
as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Internal Revenue Code.
 
    (cc)    Severance Bonus Amount.  For purposes of this Amended Agreement,
“Severance Bonus Amount” means an amount determined by averaging the percentages
of Executive’s base salary which were actually awarded to Executive as incentive
bonuses under short-term incentive plans of the Company or any of its
Subsidiaries for the five most recently completed fiscal years prior to the
fiscal year in which the Change of Control occurs, and multiplying such average
percentage by the greater of (A) Executive’s annual base salary in effect
immediately prior to the Termination of Employment, or (B) Executive’s annual
base salary in effect as of the date of the Change of Control.  If Executive was
not employed by the Company or any of its Subsidiaries for the entire five-year
period, the average shall be determined only for those years during which
Executive was so employed.


    (dd)    Subsidiary.  For purposes of this Amended Agreement, “Subsidiary”
shall mean any corporation of which fifty percent (50%) or more of the voting
stock is owned, directly or indirectly, by the Company.


    (ee)    Target Bonus.  For purposes of this Amended Agreement, “Target
Bonus” means the assigned bonus target for the Executive under any short-term
incentive plan(s) of the Company, multiplied by his or her base salary, for the
relevant fiscal year.  If the Executive’s base salary is changed during the
relevant fiscal year, the Target Bonus shall be calculated by multiplying the
Executive’s assigned bonus target by the highest base salary in effect during
that fiscal year.


    (ff)    Termination Notice Date.  For purposes of this Amended Agreement,
“Termination Notice Date” shall mean:



 
(i)
In the case of Executive’s Termination of Employment because of Disability,
thirty (30) calendar days in advance of Executive’s Termination of Employment;
and




 
(ii)
In the case of Executive’s Termination of Employment for Cause, a date not be
less than thirty (30) calendar days in advance of Executive’s Termination of
Employment and, in the case of Executive’s Termination of Employment for Good
Reason, a date not be less than thirty (30) calendar days nor more than sixty
(60) calendar days in advance of Executive’s Termination of Employment.




 
(gg)
Termination of Employment. For purposes of this Amended Agreement, “Termination
of Employment” shall mean Executive’s separation from service with the Employer
and all other members of the Controlled Group, as the term “separation from
service” is defined in IRS regulations under Section 409A of the Code
(generally, a decrease in the performance of services to no more than 20% of the
average for the preceding 36-month period, and disregarding leave of absences up
to six months where there is a reasonable expectation the Employee will return).



II.           Term of Agreement.


           (a)           General.  Upon execution by Executive, this Amended
Agreement shall commence effective as of January 28, 2008.  This Amended
Agreement shall continue in effect through May 1, 2011; provided, however, that
commencing on May 1, 2009, and every May 1 thereafter, the term of this Amended
Agreement shall automatically be extended for an additional year unless, not
later than ninety (90) calendar days prior to the date on which this Amended
Agreement otherwise automatically would be extended, the Company shall have
given notice to Executive that it does not wish to extend this Amended
Agreement; provided further, however, that if a Change of Control shall have
occurred during the original or any extended term of this Amended Agreement,
this Amended Agreement shall continue in effect for a period of thirty-six (36)
months beyond the month in which the Change of Control occurred.


           (b)           Disposition of Employer.  In the event Executive is
employed by a Subsidiary, the terms of this Amended Agreement shall expire if
such Subsidiary is sold or otherwise disposed of prior to the date on which a
Change of Control occurs, unless Executive continues in employment with the
Controlled Group after such sale or other disposition.  If Executive’s Employer
is sold or disposed of on or after the date on which a Change of Control occurs,
this Amended Agreement shall continue through its original term or any extended
term then in effect.


           (c)           Deemed Change of Control.  If Executive’s Termination
of Employment occurs prior to the date on which a Section 409A Change of Control
occurs, and such Termination of Employment was at the request of a third party
who has taken steps to effect a Section 409A Change of Control, or otherwise was
in connection with the Section 409A Change of Control, then for all purposes of
this Amended Agreement, a Section 409A Change of Control shall be deemed to have
occurred prior to such Termination of Employment.


           (d)           Expiration of Agreement.  No termination or expiration
of this Amended Agreement shall affect any rights, obligations or liabilities of
either party that shall have accrued on or prior to the date of such termination
or expiration.


III.           Benefits Following Change of Control.


           (a)           Prorated Payout of Short Term Bonus.  If a Change of
Control shall have occurred, Executive shall be entitled to, immediately upon
the date of the Change of Control, payment in full of Executive’s prorated bonus
for the fiscal year in which the Change of Control occurs.  The prorated bonus
amount shall be calculated as Executive’s Target Bonus for the fiscal year in
which the Change of Control occurs, or, if greater, the actual bonus awarded to
Executive under any short-term incentive plan(s) of the Company for the fiscal
year immediately preceding the fiscal year in which the Change of Control
occurs, divided by 365 and multiplied by the number of calendar days in said
year immediately up to the day on which the Change of Control occurs. The
payment described in this section III(a) shall be subject to any valid deferral
election which was made prior to that time by the Executive under any Company
qualified pension plan, nonqualified pension plan, 401(k), excess 401(k) or
non-qualified deferred compensation plan then in effect. The payment of such
prorated short-term bonus shall also be taken into consideration for purposes of
computation of benefits under any qualified and/or nonqualified employee pension
benefit plans or employee welfare benefit plans then maintained by the Company,
and, if applicable, any agreement entered into between the Executive and the
Company which is then in effect, in accordance with the terms and conditions of
such plans and/or agreements.


           (b)           Entitlement to Benefits Upon Termination of
Employment.  If a Change of Control shall have occurred, Executive shall be
entitled to, in addition to the benefits described in Subsection III(a), the
benefits provided in Section IV hereof upon his/her subsequent Termination of
Employment within three (3) years after the date of the Change of Control unless
such Termination of Employment is (i) a result of Executive’s death or
Retirement, (ii) for Cause, (iii) a result of Executive’s Disability, or (iv) by
Executive other than for Good Reason.  For purposes of Executive’s entitlement
to benefits under Section IV of this Amended Agreement, “Termination of
Employment” shall be limited to a Termination of Employment that is not as a
result of Executive’s death, Retirement or Disability and (x) if by the Company,
is not for Cause, or (y) if by Executive, is for Good Reason.


           (c)           Notice of Termination.  Any purported Termination of
Employment by either the Company or Executive shall be communicated on the
Termination Notice Date by written Notice of Termination to the other party
hereto in accordance with Section VIII.  For purposes of this Amended Agreement,
a “Notice of Termination” shall mean a written notice that indicates the
specific provision(s) of this Amended Agreement relied upon and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
Executive’s Termination of Employment under the provision(s) so indicated.  If
Executive’s Termination of Employment shall be for Cause or by Executive for
other than Good Reason, the Company shall pay Executive his/her full base salary
through the Termination of Employment at the salary level in effect at the time
Notice of Termination is given and shall pay any amounts to be paid to Executive
pursuant to any other compensation or stock or stock option plan(s), program(s)
or employment agreement(s) then in effect, at the time such payments are due
under such plan(s), program(s) or agreement(s), and the Company shall have no
further obligations to Executive under this Amended Agreement.


           If within thirty (30) calendar days after any Notice of Termination
is given, the party receiving such Notice of Termination notifies the other
party that a dispute exists concerning the grounds for Termination of
Employment, then, amounts will be treated as paid upon Termination of Employment
if paid on the date on which the dispute is finally resolved, whether by mutual
written agreement of the parties or by a decision rendered pursuant to Section
XI; provided that such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.  In the
event such dispute involves nonpayment of benefits under this Agreement,
Executive must take further enforcement efforts within the period specified in
Regulation §1.409A-3(g) in order to demonstrate reasonable diligence (generally
within 180 days of the latest date on which payment could have been timely made
absent such dispute).  Notwithstanding the pendency of any such dispute, the
Company will continue to pay Executive his/her full compensation including,
without limitation, base salary, bonus, incentive pay and equity grants, in
effect when the notice of the dispute was given, and continue Executive’s
participation in all benefits plans or other perquisites in which Executive was
participating, or which Executive was enjoying, when the Notice of Termination
giving rise to the dispute was given, until the dispute is finally resolved,
provided that any amounts subject to Section 409A shall not commence to be paid
until the sixth month anniversary of Executive’s Termination of
Employment.  Amounts paid under this Subsection III(c) are in addition to and
not in lieu of all other amounts due to Executive under this Amended Agreement
and shall not be offset against or reduce any other amounts due to Executive
under this Amended Agreement.


IV.           Compensation Upon a Termination of Employment.


Following a Change of Control, upon Executive’s Termination of Employment,
Executive shall be entitled to the following benefits, provided that such
Termination of Employment occurs during the three (3) year period immediately
following the date of the Change of Control, and such Termination of Employment
is not as a result of Executive’s death, Retirement or Disability and (x) if by
the Company, is not for Cause, or (y) if by Executive, is for Good Reason:


           (a)           Accelerated Vesting of Equity Awards.  All unvested
stock options and restricted stock and stock equivalent awards, including
performance awards, that have been granted or sold to the Executive by the
Company and which have not otherwise vested, shall immediately accelerate and
vest in the manner and to the extent such awards would vest under the terms of
the individual award agreements with respect to each of those equity awards as
if a change of control, as defined in those individual award agreements, had
occurred, notwithstanding that the definition of a change of control set forth
in those award agreements may differ from the definition of Change of Control
set forth in this Agreement, and notwithstanding that the terms of individual
award agreements might otherwise provide for forfeiture of those awards upon
Executive’s Termination of Employment. With respect to stock equivalents, the
acceleration and vesting described in this Subsection IV(a) shall be subject to
any valid deferral election which was made prior to that time by the Executive
under any Company non-qualified deferred compensation plan, program or permitted
deferral arrangement then in effect. If Executive does not incur a Termination
of Employment following a Change of Control, nothing herein shall be deemed to
revise or amend the terms of the individual award agreements with respect to
such equity awards.


           (b)           Standard Benefits.  The Company shall pay Executive
his/her full base salary through Termination of Employment at the rate in effect
at the time the Notice of Termination is given, no later than the second
business day following Termination of Employment, plus all other amounts to
which Executive is entitled under any compensation plan(s) or program(s) of the
Company applicable to Executive at the time such payments are due under such
plan(s) or program(s).  Without limitation, amounts payable pursuant to this
Subsection IV(b) shall include, pursuant to the express terms of any short-term
incentive plan(s) in which Executive participates or otherwise, Executive’s
Target Bonus for the then-current fiscal year, pro-rated to Termination of
Employment.  If Termination of Employment shall fall within the same short-term
incentive period, as set forth by the express terms of any of the short-term
incentive plan(s) in which Executive participates or otherwise, as of the Change
of Control Date, and Executive has previously received the prorated bonus amount
as described in Subsection III(a), then Executive shall be paid the difference
between the prorated bonus amount as described here in Subsection IV(b) and the
prorated bonus amount described in Subsection III(a).


           (c)           Additional Benefits.  The Company shall pay to
Executive as additional pay (“Additional Pay”), the product of three (3)
multiplied by the sum of (x) the greater of (i) Executive’s annual base salary
in effect immediately prior to the Termination of Employment, or (ii)
Executive’s annual base salary in effect as of the date of the Change of
Control, and (y) Executive’s Severance Bonus Amount.  The Company shall pay the
Additional Pay to Executive in a lump sum, in cash, on the sixth month
anniversary of Executive’s Termination of Employment.  Subject to the provisions
of Section XIII, the Company shall maintain for Executive all such perquisites
and fringe benefits enjoyed by Executive immediately prior to Termination of
Employment as are approved in writing by the Company’s Chief Executive Officer
for such period as is specified in such writing. The payment described in this
section IV(c) shall not be deemed to be regular compensation which is subject to
any deferral elections made by the Executive, or Company matching contributions,
under any qualified pension plan, nonqualified pension plan, 401(k), excess
401(k) or nonqualified deferred compensation plan then maintained by the
Company. Except as specifically set forth in section IV(d) below, such payment
shall not be taken into consideration for purposes of computation of benefits
under any qualified and/or non-qualified employee pension benefit plans or
employee welfare benefit plans then maintained by the Company, and, if
applicable, any agreement entered into between the Executive and the Company
which is then in effect.


           (d)           Retirement Plan Benefits.  If not already vested,
Executive shall be deemed fully vested as of his or her Termination of
Employment in any Company retirement plan(s) or other written agreement(s)
between Executive and the Company relating to pay or other retirement income
benefits upon retirement in which Executive was a participant, party or
beneficiary immediately prior to the Change of Control, and any additional
plan(s) or agreement(s) in which such Executive became a participant, party or
beneficiary thereafter.  In addition to the foregoing, for purposes of
determining the amounts to be paid to Executive under such plan(s) or
agreement(s), the years of service with the Company and the age of Executive
under all such plans and agreements shall be deemed increased by thirty-six (36)
months.  For purposes of this Subsection IV(d), the term “plan(s)” includes,
without limitation, the Company’s qualified pension plan, non-qualified pension
plans, 401(k) plans and excess 401(k) plans, and any companion, successor or
amended plan(s), and the term “agreement(s)” encompasses, without limitation,
the terms of any offer letter(s) leading to Executive’s employment with the
Company where Executive was a signatory thereto, any written amendment(s) to the
foregoing and any subsequent agreements on such matters.  In the event the terms
of the plans referenced in this Subsection IV(d) do not for any reason coincide
with the provisions of this Subsection IV(d) (e.g., if plan amendments would
cause disqualification of qualified plans), Executive shall be entitled to
receive from the Company, under the terms of this Amended Agreement, an amount
equal to all amounts Executive would have received, had all such plans continued
in existence as in effect on the date of this Amended Agreement after being
amended to coincide with the terms of this Subsection IV(d), payable in 36
monthly installments, commencing on the first day of the month immediately
following the sixth-month anniversary of Executive’s Termination of Employment.


           (e)           Health and Other Benefits.


                      (i)  For a period of thirty-six (36) months after
Termination of Employment, the Company shall continue health, vision, dental,
life insurance and long-term disability benefits, including executive benefits,
to Executive and/or Executive’s family as if Executive’s employment with the
Company had not been terminated as of Termination of Employment, in accordance
with the Company’s then-current plans, programs, practices and policies on terms
and conditions (including the level of benefits, deductibles and employee
payments for such benefits) not less favorable than those which are then being
provided to peer executives of the Company. The full cost of health and dental
coverage, less the portion of the cost that the Executive is required to pay for
such benefits pursuant to the Company’s health and dental plan or program, will
be included in Executive’s taxable income. The amount paid under this Section
IV(e)(i) during a taxable year of Executive may not impact the amount paid by
the Company under this Section IV(e)(i) during any other taxable year.


                      The Company will also pay Executive an amount equal to any
federal, state and local taxes due on such taxable income such that Executive
will be in tax-equivalent position after such payments to what Executive would
have been in had Executive paid the full cost of the coverage. Such amount will
be paid to the Executive on the later of (i) the due date for the Executive’s
tax return for the taxable year in which such taxable income is reported, and
(ii) the sixth month anniversary of Executive’s Termination of Employment. In no
event shall such amount be paid later than the end of Executive’s taxable year
next following the taxable year in which such taxes are remitted to the
applicable taxing authority.


                      (ii)  If pursuant to the terms and conditions of any such
health or welfare plan or program, the Company is not able to continue
Executive’s and/or Executive’s family participation in the plan or program for
all or any portion of such thirty-six (36) month period, the Company will
reimburse Executive for the cost of insurance for any such benefit for Executive
and/or Executive’s family, for such period as such benefits are not able to be
continued pursuant to a plan or program of the Company, less the amount that
would have been paid by Executive for such benefits pursuant to the Company’s
plan or program. Such amount will be payable in 36 monthly installments,
commencing on the first day of the month immediately following Executive’s
Termination of Employment. In the event that Executive and the Company cannot
agree upon the amount of such payments described in the previous two sentences,
they shall mutually agree upon an independent third-party benefits consultant
who shall determine, after an opportunity for both Executive and the Company to
present evidence, the amount of such payments which shall be made, which
determination shall be binding upon Executive and the Company, absent manifest
error.


                      In the event that the Executive, at the time of a Change
of Control, is not eligible to participate as a retiree in the Company’s health
and dental plans, including executive plans, the Company shall immediately cause
the eligibility requirements for participation as a retiree in such plans to be
revised or waived so that Executive shall be entitled to participate as a
retiree following Executive’s Termination of Employment and the continuation of
benefits period described in the preceding paragraph.


           (f)           Alternatives in the Event of Excise Tax.


    (i)  In the event any payment(s) or the value of any benefit(s) received or
to be received by Executive in connection with Executive’s Termination of
Employment or contingent upon a Change of Control (whether received or to be
received pursuant to the terms of this Amended Agreement (the “Agreement
Payments”) or of any other plan, arrangement or agreement of the Company, its
successors, any person whose actions result in a Change of Control, or any
person affiliated with any of them (or which, as a result of the completion of
the transaction(s) causing a Change of Control, will become affiliated with any
of them) (“Other Payments” and, together with the Amended Agreement Payments,
the “Payments”)), are determined, under the provisions of Subsection IV(f)(ii),
to be subject to an excise tax imposed by Section 4999 of the Code (any such
excise tax, together with any interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), as determined in this Subsection
IV(f)(i), the Company shall pay to Executive an additional amount such that the
net amount retained by Executive, after any federal, state, and local income and
employment tax and Excise Tax payable by Executive upon the Payment(s) provided
for by this Subsection IV(f)(i), and any interest, penalties or additions to tax
payable by Executive with respect thereto shall be equal to the Excise Tax
imposed on the Payments (the “Gross-Up Payment(s)”).  The intent of the parties
is that the Company shall be responsible in full for, and shall pay, any and all
Excise Tax on any Payments and Gross-Up Payment(s) and any income and all excise
and employment taxes (including, without limitation, penalties and interest)
imposed on any Gross-Up Payment(s) as well as any loss of deduction caused by or
related to the Gross-Up Payment(s). Notwithstanding the above, however, and any
other provision of this Agreement, if the After-Tax Amount (as defined below) of
the aggregate of the Payments and the Gross-Up Payments that would, but for the
provisions of this sentence, be payable to Executive, does not exceed 110% of
the After-Tax Floor Amount (as defined below), then no Gross-Up Payment shall be
made to Executive, and the aggregate amount of the Agreement Payments payable to
Executive shall be reduced to the largest amount which would both (i) not cause
any Excise Tax to be payable by Executive, and (ii) not cause any Payments to
become nondeductible by the Company by reason of Section 280G of the Code (or
any successor provision thereto). For purposes of this Agreement: (i) “After-Tax
Amount” means the portion of a specified amount that would remain after payment
of all Excise Taxes, income taxes, payroll and withholding taxes, and other
applicable taxes paid or payable by Executive in respect of such specified
amount; (ii) “Floor Amount” means the greatest pre-tax amount of Payments that
could be paid to Executive without causing Executive to become liable for any
Excise Taxes in connection therewith; and (iii) “After-Tax Floor Amount” means
the After-Tax Amount of the Floor Amount.


               If there is a determination that the Agreement Payments payable
to Executive must be reduced pursuant to the penultimate sentence of the
immediately preceding paragraph, the Company shall promptly give Executive
notice to that effect and a copy of the detailed calculation thereof and of the
amount to be reduced. Executive may then elect, in Executive’s sole discretion,
which and how much of the Agreement Payments shall be eliminated or reduced as
long as after such election the aggregate present value of the Agreement
Payments equals the largest amount that would both (i) not cause any Excise Tax
to be payable by Executive, and (ii) not cause any Payments to become
nondeductible by the Company by reason of Section 280G of the Code (or any
successor provision thereto). Executive shall advise the Company in writing of
Executive’s election within ten (10) days of Executive’s receipt of such notice
from the Company. If no election is made by Executive within the ten-day period,
the Company may elect which and how much of the Agreement Payments shall be
eliminated or reduced as long as after such election the aggregate present value
of the Agreement Payments equals the largest amount that would both (i) not
cause any Excise Tax to be payable by Executive, and (ii) not cause any Payments
to be nondeductible by the Company by reason of Section 280G of the Code (or any
successor provision thereto). For purposes of this paragraph, present value
shall be determined in accordance with Code Section 280G(d)(4).


    (ii)  All determinations required to be made under this Subsection IV(f),
including, without limitation, whether and when a Gross-Up Payment is required,
the amount of such Gross-Up Payment, and whether the aggregate amount of
Agreement Payments shall be reduced, and the assumptions to be utilized in
arriving at such determinations, unless otherwise set forth in this Amended
Agreement, shall be made by a nationally recognized certified public accounting
firm selected by the Company and reasonably acceptable to Executive (the
“Accounting Firm”).  For purposes of determining the amount of any Gross-Up
Payment, Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made, and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Executive’s residence on
his or her Termination of Employment, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.  The Company shall cause the Accounting Firm to provide detailed
supporting calculations to the Company and Executive within fifteen (15)
business days after notice is given by Executive to the Company that any or all
of the Payments have occurred, or such earlier time as is requested by the
Company.  Within two (2) business days after such notice is given to the
Company, the Company shall instruct the Accounting Firm to timely provide the
data required by this Subsection IV(f)(ii) to Executive.  All fees and expenses
of the Accounting Firm shall be paid in full by the Company.  Any Gross-Up
Payment as determined pursuant to this Subsection IV(f)(ii), net of applicable
withholding taxes, shall be paid by the Company to the Executive on the later of
(i) five (5) business days after receipt of the Accounting Firm’s determination,
or (ii) the sixth-month anniversary of Executive’s Termination of
Employment.  In no event shall such amount be paid later than the date for the
Executive’s remittance of such taxes to the applicable taxing authority.  If the
Accounting Firm determines that there is substantial authority (within the
meaning of Section 6662 of the Code) that no Excise Tax is payable by Executive,
the Accounting Firm shall furnish Executive with a written opinion that failure
to disclose or report the Excise Tax on Executive’s federal income tax return
will not constitute a substantial understatement of tax or be reasonably likely
to result in the imposition of a negligence or any other penalty.  Any
determination by the Accounting Firm shall be binding upon the Company and
Executive in the absence of material mathematical or legal error.  As a result
of the uncertainty in the application of Section 4999 of the Code at the time
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments will not have been made by the Company that should have been
made or that Gross-Up Payments will have been made that should not have been
made, in each case, consistent with the calculations required to be made
hereunder.  In the event the Company exhausts its remedies pursuant to
Subsection IV(f)(iii) below and Executive is thereafter required to make a
payment of any Excise Tax or any interest, penalties or addition to tax related
thereto, the Accounting Firm shall determine the amount of underpayment of
Excise Taxes that has occurred and any such underpayment and interest, penalties
or addition to tax shall be paid by the Company to Executive along with such
additional amounts described in Section IV (f)(i) on the later of (i) five (5)
business days after receipt of the Accounting Firm’s determination, or (ii) the
sixth-month anniversary of Executive’s Termination of Employment.  In no event
shall such amount be paid later than the date for the Executive’s remittance of
such taxes to the applicable taxing authority.  In the event the Accounting Firm
determines that an overpayment of Gross-Up Payment(s) has occurred, Executive
shall be required to reimburse the Company for such overpayment; provided,
however, that Executive shall have no duty or obligation whatsoever to reimburse
the Company if Executive’s receipt of the overpayment, or any portion thereof,
is included in Executive’s income and Executive’s reimbursement of the same is
not deductible by Executive for federal and state income tax purposes.


    (iii)           Executive shall notify the Company in writing of any claim
of which Executive is aware by the Internal Revenue Service or state or local
taxing authority, that, if successful, would result in any Excise Tax or an
underpayment of any Gross-Up Payment(s).  Such notice shall be given as soon as
practicable but no later than fifteen (15) business days after Executive is
informed in writing of the claim by the taxing authority and Executive shall
provide written notice of the Company of the nature of the claim, the
administrative or judicial appeal period, and the date on which any payment of
the claim must be paid.  Executive shall not pay any portion of the claim prior
to the expiration of the thirty (30) day period following the date on which
Executive gives such notice to the Company (or such shorter period ending on the
date that any amount under the claim is due).  If the Company notifies Executive
in writing prior to the expiration of such thirty (30) day period that it
desires to contest the claim, Executive shall:


 
give the Company any information reasonably requested by the Company relating to
the claim;

 
take such action in connection with contesting the claim as the Company shall
reasonably request in writing from time to time, including without limitation,
accepting legal representation concerning the claim by an attorney selected by
the Company who is reasonably acceptable to Executive; and

 
cooperate with the Company in good faith in order to effectively contest the
claim;



provided, however, that the Company shall bear and pay directly all costs and
expenses (including, without limitation, additional interest and penalties and
attorneys’ fees) incurred in such contests and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including, without limitation, interest and penalties thereon) imposed as a
result of such representation.  Without limitation upon the foregoing provisions
of this Subsection IV(f)(iii), except as provided below, the Company shall
control all proceedings concerning such contest and, in its sole opinion, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority pertaining to the claim.  At the written
request of the Company and upon payment to Executive of an amount at least equal
to any amount necessary to obtain the jurisdiction of the appropriate taxing
authority and sue for a refund, Executive agrees to prosecute in cooperation
with the Company any contest of a claim to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company requests Executive to pay the claim and sue for a refund, the Company
shall advance the amount of such payment to Executive, on an interest-free
basis, and shall indemnify and hold Executive harmless on an after-tax basis,
from any Excise Tax or income tax (including, without limitation, interest and
penalties thereon) imposed on such advance or for any imputed income on such
advance.  Any extension of the statute of limitations relating to assessment of
any Excise Tax for the taxable year of Executive which is the subject of the
claim is to be limited solely to the claim.  Furthermore, the Company’s control
of the contest shall be limited to issues for which a Gross-Up Payment would be
payable hereunder.  Executive shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.


    (iv)  If after the receipt by Executive of an amount advanced by the Company
pursuant to Subsection IV(f)(iii) above, Executive receives any refund of a
claim or any additional amount that was necessary to obtain jurisdiction,
Executive shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).  If,
after the receipt by Executive of an amount advanced by the Company pursuant to
Subsection IV(f)(iii) above, a determination is made that Executive shall not be
entitled to any refund of the claim, and the Company does not notify Executive
in writing of its intent to contest such denial of refund of a claim prior to
the expiration of thirty (30) calendar days after such determination, then the
portion of such advance attributable to a claim shall be forgiven by the Company
and shall not be required to be repaid by Executive.  The amount of such advance
attributable to a claim shall offset, to the extent thereof, the amount of the
underpayment required to be paid by the Company to Executive.


           (g)           Legal Fees and Expenses.  The Company shall pay to
Executive all legal fees and expenses as and when incurred by Executive in
connection with this Amended Agreement, including all such fees and expenses, if
any, incurred in contesting or disputing any Termination of Employment or in
seeking to obtain or enforce any right or benefit provided by this Amended
Agreement, regardless of the outcome, unless, in the case of a legal action
brought by or in the name of Executive, a decision is rendered pursuant to
Section XI, or in any other proper legal proceeding, that such action was not
brought by Executive in good faith.   Such reimbursements shall be made no later
than the last day of the calendar year following the calendar year in which the
expenses were incurred.


           (h)           No Mitigation.  Executive shall not be required to
mitigate the amount of any payment provided for in this Section IV by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section IV be reduced by any compensation earned by
Executive as the result of employment by another employer or by retirement or
other benefits received from whatever source after his or her Termination of
Employment or otherwise, except as specifically provided in this Section
IV.  The Company’s obligation to make payments to Executive provided for in this
Amended Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action that the Company or Employer may have against Executive or other
parties.


V.    Death and Disability Benefits.


In the event of the death or Disability of Executive after a Change of Control,
Executive, or in the case of death, Executive’s Beneficiaries (as defined below
in Subsection VI(b)), shall receive the benefits to which Executive or his/her
Beneficiaries are entitled under this Amended Agreement and any and all
retirement plans, pension plans, disability policies and other applicable plans,
programs, policies, agreements or arrangements of the Company.


VI.    Successors; Binding Agreement.


           (a)           Obligations of Successors.  The Company will require
any successor or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Amended
Agreement in the same manner and to the same extent that the Company is required
to perform it.  Accordingly, this Agreement shall be binding upon such successor
or assignee, and the term “Company” shall include any surviving entity or
successor to all or substantially all of its business and/or assets and the
parent of any such surviving entity or successor. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Amended Agreement and shall entitle
Executive to pursue appropriate remedies for such breach.  In particular, the
parties agree that failure of the Company to obtain such assumption and
agreement prior to the effectiveness of a Section 409A Change of Control shall
entitle Executive to compensation from the Company in the same amount and on the
same terms as Executive would be entitled hereunder if Executive had incurred a
Termination of Employment for Good Reason following a Change of Control, except
that for purposes of implementing the foregoing, the date of the Section 409A
Change of Control shall be the payment event triggering the payment of
benefits.  


           (b)           Enforceable by Beneficiaries.  This Amended Agreement
shall inure to the benefit of and be enforceable by Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees (the “Beneficiaries”).  In the event of the
death of Executive while any amount would still be payable hereunder if such
death had not occurred, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Amended Agreement to
Executive’s Beneficiaries.


           (c)           Employment.  Except in the event of a Change of Control
and, thereafter, only as specifically set forth in this Amended Agreement,
nothing in this Amended Agreement shall be construed to (i) limit in any way the
right of the Company or a Subsidiary to terminate Executive’s employment at any
time for any reason or for no reason; or (ii) be evidence of any agreement or
understanding, expressed or implied, that the Company or a Subsidiary will
employ Executive in any particular position, on any particular terms or at any
particular rate of remuneration.


VII.           Non-Competition; Non-Solicitation; Confidential Information.


    (a)           In consideration of the benefits provided under this Amended
Agreement upon Executive’s Termination of Employment, Executive agrees that for
a period of two years after Executive’s Termination of Employment, Executive
will not compete against the Company or any Employer within the Controlled Group
in any Energizer Business.  For purposes of this Amended Agreement, “Energizer
Business” shall mean any of the following business activities: all aspects of
manufacturing, marketing, distributing, consulting with regard to, and/or
operating a facility for the manufacturing, processing, marketing, or
distribution of batteries, lighting products, rechargeable batteries, related
battery and lighting products, wet-shave products, feminine care products,
infant care products and skin care products.  For purposes of this Amended
Agreement, to “compete” means to accept or begin employment with, advise,
finance, own (partially or in whole), consult with, or accept an assignment
through an employer with any third party worldwide in a position involving or
relating to an Energizer Business. This subparagraph, however, does not preclude
Executive from buying or selling shares of stock in any company that is publicly
listed and traded in any stock exchange or over-the-counter market.


    (b)           For a period of two years following the Executive’s
Termination of Employment, Executive shall not (i) induce or attempt to induce
any employee of the Company or any Employer within the Controlled Group to leave
the employ of the Company or such Employer or in any way interfere with the
relationship between the Company or any such Employer and its employees or (ii)
induce or attempt to induce any customer, supplier, distributor, broker, or
other business relation of the Company or any Employer within the Controlled
Group to cease doing business with the Company or such Employer, or in any way
interfere with the relationship between any customer, supplier, distributor,
broker or other business relation and the Company or such Employer.


    (c)           Executive shall hold in fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company, the Subsidiaries and their respective businesses, which shall
have been obtained during Executive’s employment with the Employer and which
shall not be public knowledge (other than by acts by Executive or his/her
representatives in violation of this Amended Agreement).  After Executive’s
Termination of Employment with the Company or any Employer within the Controlled
Group, Executive shall not, without prior written consent of the Company or the
Employer, communicate or divulge any such information, knowledge or data to
anyone other than the Company, the Employer or those designated by them.


In no event shall an asserted violation of this Section VII constitute a basis
for deferring or withholding any amounts otherwise payable to Executive under
this Amended Agreement.


VIII.           Notice.


All notices and communications including, without limitation, any Notice of
Termination hereunder, shall be in writing and shall be given by hand delivery
to the other party, by registered or certified mail, return receipt requested,
postage prepaid, or by overnight delivery service, addressed as follows:


If to Executive:


________________
________________
________________


If to the Company:


Energizer Holdings, Inc.
533 Maryville University Drive
St. Louis, MO  63141
           Attn:  General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be deemed given
and effective when actually received by the addressee.


IX.           Miscellaneous.


No provision of this Amended Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and the Company’s Chief Executive Officer or other authorized
officer designated by the Board or an appropriate committee of the Board.  No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any conditions or provision of this Amended
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Amended Agreement.  The
validity, interpretation, construction and performance of this Amended Agreement
shall be governed by the laws of the State of Missouri.  All references to
sections of the Code or the Exchange Act shall be deemed also to refer to any
successor provisions of such sections.  Any payments provided for hereunder
shall be paid net of any applicable withholding required under federal, state or
local law.  The obligations of the Company under Sections IV and V shall survive
the expiration of the term of this Amended Agreement.


X.           Validity.


The invalidity or unenforceability of any provision of this Amended Agreement
shall not affect the validity or enforceability of any other provision of this
Amended Agreement, which shall remain in full force and effect.


XI.           Arbitration.


Any dispute that may arise directly or indirectly in connection with this
Amended Agreement, Executive’s employment or Executive’s Termination of
Employment, whether arising in contract, statute, tort, fraud,
misrepresentation, discrimination or other legal theory, shall be resolved by
arbitration in St. Louis, Missouri under the applicable rules and procedures of
the AAA.  The only legal claims between Executive and the Company or any
Subsidiary that would not be included in this agreement to arbitration are
claims by Executive for workers’ compensation or unemployment compensation
benefits, claims for benefits under a Company or Subsidiary benefit plan if the
plan does not provide for arbitration of such disputes, and claims by Executive
that seek judicial relief in the form of specific performance of the right to be
paid until Termination of Employment during the pendency of any applicable
dispute or controversy.  If this Article XI is in effect, any claim with respect
to this Amended Agreement, Executive’s employment or Executive’s Termination of
Employment must be established by a preponderance of the evidence submitted to
an impartial arbitrator.  A single arbitrator engaged in the practice of law
shall conduct any arbitration under the applicable rules and procedures of the
AAA.  The arbitrator shall have the authority to order a pre-hearing exchange of
information by the parties including, without limitation, production of
requested documents, and examination by deposition of parties and their
authorized agents.  If this Article XI is in effect, the decision of the
arbitrator:  (i) shall be final and binding, (ii) shall be rendered within
ninety (90) days after the impanelment of the arbitrator, and (iii) shall be
kept confidential by the parties to such arbitration.  The arbitration award may
be enforced in any court of competent jurisdiction.  The Federal Arbitration
Act, 9 U.S.C. §§ 1 et seq., not state law, shall govern the arbitrability of all
claims.


XII. 
Entire Agreement.



This Amended Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof, and supersedes and replaces,
in its entirety, the Amended Change of Control Employment Agreement dated as of
January 23, 2006.  Upon the execution of this Amended Agreement by the Executive
and the Company, said prior agreement shall be considered null and void and of
no further effect.


XIII.           Key Employee Six Month Deferral.


Notwithstanding anything to the contrary in this Agreement, if Executive
qualifies as a “specified employee” as defined in Code Section 409A, a payment
of nonqualified deferred compensation paid on account of a Termination of
Employment may not be made until at least six months after such Termination of
Employment.   Any such payment otherwise due in such six month period shall be
suspended and become payable at the end of such six month period.
 
XIV.           Compliance with Code Section 409A.


No provision of this Agreement shall be operative to the extent that it will
result in the imposition of the additional tax described in Code Section
409A(a)(1)(B)(i)(II) because of failure to satisfy the requirements of Code
Section 409A and the regulations and guidance issued thereunder.


IN WITNESS WHEREOF, the Company and Executive have executed this Amended
Agreement effective as of the 31st day of December, 2008.




Energizer Holdings,
Inc.                                                                                     Attest:






By:___________________________________                                                By:_____________________
      Peter
Conrad                                                                                                    
Timothy L. Grosch
      Vice President, Human
Resources                                                                  
Secretary






______________________________________                                                      ______________________
Executive                                                                                                Witness
